Citation Nr: 0841306	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  06-20 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an earlier effective date prior to 
November 5, 2004, for the grant of service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to an earlier effective date prior to 
February 5, 2007, for the assignment of a 100 percent 
disability evaluation for PTSD.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension, to 
include as secondary to service-connected PTSD.

5.  Entitlement to service connection for ear drum 
perforations.

6.  Entitlement to service connection for bilateral hearing 
loss.

7.  Entitlement to service connection for tinnitus.
8.  Entitlement to an earlier effective date prior to 
November 5, 2004, for the grant of a total evaluation based 
on individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968 and from March 1974 to January 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board on appeal from June 2005, April 2006, and March 2007 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  The June 2005 
rating decision granted service connection for PTSD and 
assigned a 50 percent disability evaluation effective from 
November 5, 2004.  An April 2006 rating decision denied 
service connection for a skin disorder, hypertension, ear 
drum perforations, bilateral hearing loss, and tinnitus.  
Another rating decision dated in April 2006 also granted TDIU 
effective from November 5, 2004.  A March 2007 rating 
decision later assigned a 100 percent disability evaluation 
for PTSD effective from February 5, 2007.  The veteran 
appealed those decisions to BVA, and the case was referred to 
the Board for appellate review.  

The issues of whether new and material evidence has been 
submitted to reopen claims for service connection for a skin 
disorder and for hypertension as well as entitlement to an 
earlier effective date for the grant of TDIU will be 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The unappealed March 1996 and August 2003 rating 
decisions denied the veteran's claim for service connection 
for PTSD.

3.  Following the issuance of the August 2003 rating 
decision, a formal or informal claim for service connection 
for PTSD was not received prior to November 5, 2004.

4.  The medical evidence of record shows that the veteran was 
unemployable due to his service-connected PTSD as of November 
5, 2004.

5.  The veteran has not been shown to currently have ear drum 
perforations that are causally or etiologically related to 
his military service.

6.  Bilateral hearing loss did not manifest in service or 
sensorineural hearing loss within one year thereafter and 
bilateral hearing loss has not been shown to be causally or 
etiologically related to the veteran's military service.

7.  The veteran has not been shown to currently have tinnitus 
that is causally or etiologically related to his military 
service.


CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to November 
5, 2004, for the grant of service connection for PTSD have 
not been met.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002); 
38 C.F.R. §§ 3.102, 3.155, 3.156, 3.157, 3.159, 3.400, 
20.1103 (2008).

2.  The requirements for an effective date of February 5, 
2004, for the assignment of a 100 percent disability 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 5101, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 
(2008).

3.  Ear drum perforations were not incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).

4.  Hearing loss was not incurred in active service, nor may 
sensorineural hearing loss be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2008).

5.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Nevertheless, with respect to the veteran's earlier effective 
date claims, the veteran is challenging the effective date 
for the grant of service connection for PTSD and for the 
assignment of a 100 percent disability evaluation for PTSD.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service- connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in connection with the effective date claims 
has been satisfied.

With respect to the claims for service connection for ear 
drum perforations, bilateral hearing loss, and tinnitus, the 
RO did provide the appellant with notice in September 2005 
and March 2006 prior to the initial decision on the claims in 
April 2006.  Therefore, the timing requirement of the notice 
as set forth in Pelegrini has been met and to decide the 
appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claims for service connection.  
Specifically, the September 2005 letter stated that the 
evidence must show that he had an injury in military service 
or a disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  Additionally, the March 2007 statement of 
the case (SOC) and supplemental statement of the case (SSOC) 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claims.

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the September 2005 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claims, including that VA 
would request any pertinent records held by Federal agencies, 
such as military records, and VA medical records.  The 
veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
September 2005 letter notified the veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
It was also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the September 2005 
letter informed him that it was his responsibility to ensure 
that VA received all requested records that are not in the 
possession of a Federal department or agency.

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Upon 
receipt of an application for a service- connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the March 2006 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there had been changes in the veteran's condition.  The 
letter also explained how disability ratings and effective 
dates were determined.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all identified and available VA and 
private medical records are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  His records from the Social Security 
Administration (SSA) were also obtained and associated with 
the claims file.  In addition, the veteran was afforded a VA 
audiological examination in February 2007.

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them an SOC 
and SSOC, which informed them of the laws and regulations 
relevant to the veteran's claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.


I.  Earlier Effective Date

Under VA laws and regulations, a specific claim in the form 
prescribed by the VA must be filed in order for benefits to 
be paid or furnished to any individual under laws 
administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2), (r).  For an 
increase in disability compensation, the effective date will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within one year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted 
that 38 C.F.R. § 3.400(o)(2) was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence establishes the increase in the degree of 
disability had occurred.  That section was intended to be 
applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty.  It was noted that this section was not intended 
to cover situations where disability worsened gradually and 
imperceptibly over an extended period of time.

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution. 38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).


A.  Earlier Effective Date for Grant of Service Connection 
for PTSD

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that November 
5, 2004, is the correct date for the grant of service 
connection for PTSD.  While the appellant has alleged that he 
is entitled to an earlier effective date prior to November 5, 
2004, for the grant of service connection for PTSD, there is 
no basis under the governing legal criteria to establish that 
an earlier effective date is warranted.

The veteran first presented his claim for service connection 
for PTSD in a VA Form 21-526, Veteran's Application for 
Compensation or Pension, which was received on March 3, 1995.  
A rating decision dated in March 1996 denied that claim.  The 
veteran was notified of that decision and of his appellate 
rights, but he did not file a notice of disagreement with the 
decision.  In general, rating decisions that are not timely 
appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

Following the issuance of the March 1996 rating decision, the 
veteran submitted a statement on August 30, 2002, in which he 
requested that his claim for service connection be amended to 
include PTSD.  However, an August 2003 rating decision denied 
that claim, and he did not appeal.  As such, the August 2003 
rating decision also became final.  

The fact that the veteran was previously denied entitlement 
to service connection does not entitle him to an earlier 
effective date with regard to his present claim.  Previous 
determinations are final and binding in the absence of clear 
and unmistakable error (CUE).  The Board notes that the 
veteran has not claimed CUE in either the March 1996 or 
August 2003 rating decisions.

Following the issuance of the August 2003 rating decision, 
the veteran submitted an informal claim for service 
connection for PTSD as well as evidence in support of that 
claim, which were received on November 5, 2004.  The June 
2005 rating decision currently on appeal granted that claim 
and assigned a 50 percent disability evaluation effective 
from November 5, 2004.  

The record does not contain any statement dated earlier than 
November 5, 2004, indicating an intent to file a claim.  In 
fact, the veteran did not submit anything to VA between the 
issuance of August 2003 rating decision and the claim 
received on November 5, 2004, that pertained to or referred 
to his PTSD.  As such, the veteran did not demonstrate an 
intent to raise an informal claim for service connection for 
PTSD prior to November 5, 2004.

Based on the foregoing, the Board finds that the March 1996 
and August 2003 rating decisions became final and that the 
veteran's statements and medical evidence following their 
issuance did not demonstrate an intent to raise an informal 
claim for service connection for PTSD prior to November 5, 
2004.  Therefore, the Board finds that a formal or informal 
claim was not received prior to the informal claim filed on 
November 5, 2004.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for an 
effective date prior to November 5, 2004, for the grant of 
service connection for PTSD.


B.  Earlier Effective Date for Assignment of a 100 Percent 
Disability Evaluation for PTSD

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that November 
5, 2004, is the correct date for the assignment of a 100 
percent disability evaluation for the veteran's service-
connected PTSD.  As previously discussed, the veteran first 
presented his claim for service connection for PTSD in an 
informal claim, which was received on November 5, 2004.  A 
rating decision dated in June 2005 granted that claim and 
assigned a 50 percent disability evaluation effective from 
November 5, 2004.  The veteran filed a notice of disagreement 
in September 2005 seeking a higher initial evaluation, and an 
April 2006 rating decision subsequently increased the 
evaluation to 70 percent effective from November 5, 2004.  
The veteran continued his appeal, and a March 2007 rating 
decision later assigned a 100 percent disability evaluation 
effective from February 5, 2007.  

As previously indicated, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the claim is 
received within one year from such date.  Otherwise, the 
effective date will be the date of receipt of claim.  As 
previously noted, the veteran first presented his claim for 
service connection for PTSD on November 5, 2004, which is the 
effective date for the grant of service connection.  As such, 
the Board must determine whether the veteran would have been 
entitled to a 100 percent disability evaluation as of 
November 5, 2004.

Under Diagnostic Code 9411, a 70 percent disability 
evaluation is contemplated for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

In this case, the veteran was awarded disability benefits by 
the Social Security Administration in 2002 based on his PTSD, 
dysthymic disorder, and panic disorder.

Private medical records dated in November 2004 indicated that 
the veteran had held 30 to 40 different types of jobs 
throughout his career and that he last worked in 2001.  The 
psychologist noted that his unemployability was based on his 
education, training, past work experience, and current 
symptomatology.  It was also noted that the veteran had 
frequent bouts of irritability and outbursts of anger, 
difficulty being around people, poor concentration, 
hypervigilance, and an exaggerated startle response.  The 
private psychologist diagnosed the veteran with chronic 
severe PTSD and stated that he had severe social, personal, 
and occupational impairment.  In particular, she listed his 
symptoms as difficulty concentrating and completing tasks; 
generalized anxiety with one to two panic attacks per week; 
short term memory loss; flashbacks and intrusive thoughts; 
insomnia; overwhelming feelings of anger and sorrow; 
inability to move, speak, or interact; withdrawal and 
isolation; severe depression; and, suicidal ideation.  He was 
also assigned a Global Assessment of Functioning (GAF) score 
of 41.  The Board notes that a GAF score ranging 41 to 50 is 
contemplated for serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning.  See 38 C.F.R. §§ 4.125, 4.130 (incorporating 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th Edition, of the American Psychiatric Association in the 
rating schedule).  The private psychologist concluded that 
the veteran was unable to sustain substantial, gainful work 
activity at any skills or exertional level and considered him 
unemployable.

In addition, an April 2005 VA examination found the veteran 
to have poor ability in occupational and social functioning.  
The examiner noted that the veteran became very dysfunctional 
at work due to his psychiatric symptoms and inability to 
maintain relationships and had difficulty finding employment.  
He told the examiner that he preferred being homeless, and it 
was noted that he was disheveled, unshaven, and wearing dirty 
clothing.  A mental status examination found the veteran to 
have dysphoria, periodic flashbacks, survivor guilt, sleep 
disturbance, and occasional panic attacks.   His GAF score 
was listed as 47.  

The Board notes that the use of the term "such as" in the 
general rating formula for mental disorders in 38 C.F.R. § 
4.130 demonstrates that the symptoms after that phrase are 
not intended to constitute an exhaustive list, but rather are 
to serve as examples of the type and degree of symptoms, or 
their effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is 
not required to find the presence of all, most, or even some, 
of the enumerated symptoms recited for particular ratings.  
Id.  The use of the phrase "such symptoms as," followed by 
a list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  Id.   

Resolving reasonable doubt in favor of the veteran, the Board 
finds that it was factually ascertainable that the veteran 
satisfied the necessary criteria for an evaluation of 100 
percent for his PTSD as of November 5, 2004.  Based on the 
foregoing, it is evident from the medical evidence that his 
PTSD was productive of total occupational impairment.  
Mauerhan, 16 Vet. App. at 442.  Accordingly, the Board finds 
that the severity of the disability at issue was more 
appropriately reflected by a 100 percent evaluation.  The 
effective date of an award of disability compensation based 
on an original claim shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Accordingly, the 
Board concludes that the veteran is entitled to an effective 
date of November 5, 2004, for the assignment of a 100 percent 
disability evaluation for PTSD.


II.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).


A.  Ear Drum Perforations

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for ear drum 
perforations.  His service medical records do indicate that 
he was seen in April 1974 for a history of recurrent otitis 
and a perforated right ear drum.  However, upon examination, 
he was found to have an upper respiratory infection and his 
tympanic membranes were noted to be intact.  Indeed, the 
February 2007 VA examiner observed that it had been noted 
elsewhere in the service medical records that the veteran was 
seen for a retracted ear drum and commented that the notation 
of a perforated ear drum was an obvious error by the person 
who wrote the note in that they misread the cursive writing 
for "retracted."  In addition, the remainder of the 
veteran's service medical records were negative for any 
complaints, treatment, or diagnosis of ear drum perforations.  
In fact, his November 1968 and January 1975 separation 
examinations found his ears and drums to be normal, and he 
denied having a medical history of any ear trouble.  
Moreover, the medical evidence of record does not show that 
the veteran sought treatment immediately following his period 
of service or for many decades thereafter.  Therefore, the 
Board finds that ear drum perforations did not manifest in 
service.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of ear 
drum perforations, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints of ear drum 
perforations is itself evidence which tends to show that the 
disorder did not have its onset in service.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role. See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that ear drum 
perforations manifested during service or within close 
proximity thereto, the medical evidence of record does not 
link a current disorder to his military service.  In fact, 
the February 2007 VA examination included an otoscopy, which 
found his tympanic membranes and ear canals to be intact and 
normal in color and appearance.  Imittance results were 
consistent with normal middle ear function, and 
contralateral, acoustic, reflex decay results were consistent 
wit normal VIII nerve function.  Thus, the medical evidence 
does not establish that the veteran currently has ear drum 
perforations.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Therefore, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for ear 
drum perforations.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for ear drum perforations is not warranted.


B.  Bilateral Hearing Loss and Tinnitus

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for bilateral 
hearing loss and tinnitus.  His service medical records are 
negative for any complaints, treatment, or diagnosis of such 
disorders.  In fact, his November 1968 and January 1975 
separation examinations found his ears and drums to be 
normal, and he denied having a medical history of ear trouble 
or hearing loss.  On the authorized audiological evaluation 
in November 1968, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)

-5 (0)
LEFT
-10 (5)
-10 (0)
-10 (0)

-10 (-5)

(NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Since November 1, 1967, those standards 
have been set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI).  In this 
case, the November 1968 examiner specifically noted that the 
audiological results were reported using ASA standards.  
Those are the figures on the left of each column and are not 
in parentheses.  In order to facilitate data comparison, the 
ASA standards have been converted to ISO-ANSI standards and 
are represented by the figures in parentheses.)

On the authorized audiological evaluation in January 1975, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
5
0
LEFT
5
0
0
5
0

The November 1968 and January 1975 examiners also indicated 
that the veteran had a hearing loss profile of "H1."  See 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing 
that the "PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service).

Moreover, the Board notes that the veteran did not seek 
treatment for hearing loss or tinnitus for many decades 
following his separation from service.  The Board finds this 
gap in time significant, and, as noted above, it weighs 
against the existence of a link between the veteran's 
bilateral hearing loss and tinnitus and his military service.  
Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim).  Therefore, the Board finds that the 
bilateral hearing loss and tinnitus did not manifest in 
service or sensorineural hearing loss within one year 
thereafter.

The Board does note that the absence of in-service evidence 
of a hearing disability during service (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385) is not always fatal to a 
service connection claim.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability and a medically sound basis for attributing that 
disability to service may serve as a basis for a grant of 
service connection for hearing loss where there is credible 
evidence of acoustic trauma due to significant noise exposure 
in service, post-service audiometric findings meeting the 
regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute 
the post-service findings to the injury in service (as 
opposed to intercurrent causes).  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

The Board notes that the veteran in the present case served 
as a track vehicle mechanic and light weapons infantryman, 
and, thus, may have had noise exposure in service.  However, 
the evidence of record does not relate a current diagnosis of 
bilateral hearing loss and tinnitus to his military service.  
In fact, the February 2007 VA examiner noted that there was 
no change in the veteran's hearing sensitivity throughout his 
military service and commented that the veteran's current 
bilateral hearing sensitivity was within normal limits for 
adjudication purposes.  The examiner also referred to medical 
literature that suggested that it was unlikely that noise 
induced hearing loss has a delayed onset or can be 
progressive or cumulative.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
20
LEFT
10
10
20
20
35

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  Therefore, the Board finds that the 
medical evidence does not establish that the veteran 
currently has a diagnosis of bilateral hearing loss as 
defined by VA standards.  See 38 C.F.R. § 3.385.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Because the 
medical evidence does not establish that the veteran has a 
current diagnosis in this case, the Board finds that the 
veteran is not entitled to service connection for bilateral 
hearing loss.

In addition, the examiner observed that there was no evidence 
of complaints or treatment for a head injury or acoustic 
trauma during the veteran's period of service.  Therefore, 
the February 2007 VA examiner opined that the veteran's 
bilateral tinnitus was not caused by or the result of his 
military noise exposure or any event in service.  There is no 
medical evidence showing otherwise.  Accordingly, the Board 
finds that a preponderance of the evidence is against the 
veteran's claims for service connection for bilateral hearing 
loss and tinnitus.

Because the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for bilateral hearing loss and tinnitus is not 
warranted.





ORDER

An earlier effective date prior to November 5, 2004, for the 
grant of service connection for PTSD is denied.

An earlier effective date of November 5, 2004, for the 
assignment of a 100 percent disability evaluation for PTSD is 
granted.

Service connection for ear drum perforation is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  


REMAND

Reasons for Remand:  To provide the appellant with a proper 
notification letter, to issue a supplemental statement of the 
case containing the applicable law, and regulations, and to 
issue a statement of the case.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  Failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA would seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  In this case, it does not appear that the appellant 
has been adequately notified in connection with his 
application to reopen his claim for service connection for a 
skin disorder.  In this regard, the record contains a letter 
dated in September 2005, which indicated what the evidence 
must show to establish service connection for a skin 
disorder.  However, that letter did not notify the appellant 
that new and material evidence was required to reopen the 
claim.  The Court has indicated that such specific notice is 
required to comply with the law. Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

Moreover, the Board notes that the September 2005 letter did 
not inform the appellant of the reasons his previous claim 
for service connection for a skin disorder was denied.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006) (law requires VA to 
look at the bases for the denial in the prior decision and to 
respond with notice that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial).

In addition, the appellant has not been provided with the 
laws and regulations pertinent to his application to reopen 
his claims for service connection for a skin disorder and for 
hypertension.  In particular, the Board notes that the March 
2007 statement of the case (SOC) and supplemental statement 
of the case (SSOC) did not contain the laws and regulations 
pertaining to new and material evidence, namely 38 C.F.R. § 
3.156(a).

The Board further notes that an April 2006 rating decision 
granted TDIU effective from November 5, 2004.  The veteran 
submitted a statement in October 2006 in which he disagreed 
with the effective date for the grant of that benefit.  To 
date, however, the parties noted that the RO has not issued a 
statement of the case (SOC) in response to what has been 
construed as the veteran's notice of disagreement (NOD).

The filing of an NOD places a claim in appellate status.  
Therefore, the failure to issue an SOC in such a circumstance 
renders a claim procedurally defective and necessitates a 
remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2006); see 
also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 
124 (1996).  The purpose of the remand is to give the RO an 
opportunity to cure this defect.  Thereafter, the RO should 
return the claims file to the Board only if the veteran 
perfects his appeal in a timely manner.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that 
if the claims file does not contain a notice of disagreement, 
a statement of the case and a VA Form 9 [substantive appeal], 
the Board is not required, and in fact, has no authority, to 
decide the claim).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the appellant a 
notice letter in connection with his 
application to reopen his claim for 
service connection for a skin disorder. 
The letter should (1) inform him of the 
information and evidence that is 
necessary to substantiate the claim; (2) 
inform him about the information and 
evidence that VA will seek to provide; 
and, (3) inform him about the 
information and evidence he is expected 
to provide.  The appellant should be 
provided with the definition of new and 
material evidence as well as informed as 
to what evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial of his claim.  Kent, 20 
Vet. App. 1 (2006).

2.  When the development requested has 
been completed, the issues of whether 
new and material evidence has been 
submitted to reopen the claims for 
service connection for a skin disorder 
and for hypertension should be reviewed 
by the RO.  If the benefits sought are 
not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case 
(SSOC) and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  The SSOC should set forth all 
applicable laws and regulations 
pertaining to each issue, including the 
current version of 38 C.F.R. § 3.156(a) 
which has been in effect from August 29, 
2001, and which is the version relevant 
to the claims in this case.

3.  The RO should issue a statement of 
the case addressing the issue of 
entitlement to an earlier effective date 
for the grant of TDIU.  The statement of 
the case should include a discussion of 
all relevant evidence considered and 
citation to all pertinent law and 
regulations.  Thereafter, the veteran 
should be given an opportunity to 
perfect an appeal by submitting a timely 
substantive appeal in response thereto.  
The RO should advise the veteran that 
the claims file will not be returned to 
the Board for appellate consideration of 
this issue following the issuance of the 
statement of the case unless he perfects 
his appeal.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant unless he is notified.  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).

______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


